Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 12/3/2021 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Examiner notes the replacement drawings filed 12/3/2021 have the same low quality lines as the previously filed drawings and do not permit adequate reproduction.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2: “the operating elements” should be replaced with “the three operating elements” to provide proper antecedent basis.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206829871 (examiner notes English machine translation is used as no translation was provided by Applicant), herein referred to as ‘871, in view of WO2016/174071, herein referred to as ‘071.
For Claim 1, ‘871 discloses a furniture fitting for supporting a furniture part movably mounted relative to a furniture carcass, the furniture fitting comprising: a first fitting portion (1) to be fixed to the furniture carcass; and a second fitting portion (hinge cup, paragraph [0045]) to be fixed to the movable furniture part, the first fitting portion and the second fitting portion being hingedly connected to one another (connecting arm, paragraph [0045]), 
wherein the first fitting portion includes: 
a mounting body (1) for fixing the first fitting portion to the furniture carcass, 
a carrier (21, 22), a position of the carrier being configured to be adjusted relative to the mounting body (1), wherein an actuating arm (connecting arm, paragraph [0045]) is pivotally arranged on the carrier (21, 22), and an adjustment device with three operating elements (4, 5, 6) arranged on the mounting body (1) and configured such that 
wherein the mounting body (1) includes a fastening side (top side as seen in Figure 1) for fixing the mounting body to a furniture panel of the furniture carcass, and a front side (front side as seen in Figure 1) extending perpendicular to the fastening side, wherein each of the three operating elements (4, 5, 6) is configured to be actuated from the front side of the mounting body (via tool receiving ends 41, 51, 63), and 
wherein a position of the carrier (21, 22) relative to the mounting body (1) is adjustable in a lateral direction by a first one of the three operating elements (left-right adjustment via operating element 5), a position of the carrier relative to the mounting body is adjustable in a depth direction by a second one of the three operating elements (front-rear adjustment via operating element 6), and a position of the carrier relative to the mounting body is adjustable in a height direction by a third one of the operating elements (up-down adjustment via operating element 4).  
‘871 does not disclose a spring device for applying a force to the actuating arm. ‘871 is instead silent as to the specifics of the actuating arm.  ‘071 teaches an adjustable furniture fitting having a spring device (11) for applying a force to an actuating arm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a spring device as taught by ‘071 to the furniture fitting of ‘871. One would be motivated to make such a modification in order to automatically bias the furniture fitting towards a closed position.
For Claim 2, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein the mounting body (1), upon an actuation of the three operating elements (4, 5, 6), is arranged so as to be stationary relative to the furniture carcass.  

For Claim 5, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein the three operating elements (4, 5, 6) are each rotatably supported about a respective rotational axis, and wherein the respective rotational axes of the three operating elements extend substantially parallel to one another (as seen in Figure 1-2).  
For Claim 6, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein at least one (6) of the three operating elements (4, 5, 6) is in threading engagement (via threaded portion 62 and threaded hole 115) with the mounting body (1).  
For Claim 8, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein the front side (front as seen in Figure 1) of the mounting body (1), in a closed condition of the furniture fitting, faces towards the second fitting portion (the three adjustment ends are clamped between the hinge box and the hinge cup in the closed state of the hinge, paragraph [0022]). ‘871 is silent as to being in a mounted condition of the furniture fitting, is aligned substantially parallel to a front face of the furniture carcass.  ‘071 teaches wherein when the furniture fitting is in a mounted condition, the furniture fitting is aligned substantially parallel to a front face of the furniture carcass (as seen in Figure 3 of ‘071). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the hinge of ‘871 in a manner that the front face is aligned substantially parallel to a front face of the furniture carcass. One would be motivated to make such a modification so that a door which is attached to the furniture fitting is more easily aligned to be substantially parallel to a front of the furniture carcass, therefore allowing a more aesthetic appearance.
For Claim 9, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein the mounting body (1) has a longitudinal extension (left-right direction as seen in Figure 1 of ‘871) and a height extension (up-down direction as seen in Figure 1 of ‘871), and wherein 
For Claim 10, ‘871 further teaches the furniture fitting according to claim 1, except wherein the mounting body is configured to be received within a recess of the furniture panel, and wherein in a mounted condition of the furniture fitting on the furniture panel, only the front side of the mounting body is visible. ‘871 is instead silent as to the mounting configuration of the furniture fitting.  ‘071 further teaches wherein a mounting body is configured to be received within a recess of the furniture panel, and wherein in a mounted condition of the furniture fitting on the furniture panel, only the front side of the mounting body is visible (as seen in Figure 9). It would have been obvious to mount the furniture fitting of ‘871 in a manner taught by ‘071. One would be motivated to make such a modification in order to substantially conceal the furniture fitting and therefore allowing a more aesthetic appearance.
For Claim 11, ‘871 further teaches the furniture fitting according to claim 1, except wherein a setting contour is provided, and wherein a pressure roller pressurized by the spring device is configured to run along the setting contour upon a movement of the actuating arm. ‘071 further teaches a furniture fitting wherein a setting contour (cam shape of actuating arm 7 as seen in Figure 2) is provided, and wherein a pressure roller (30) pressurized by the spring device (11) is configured to run along the setting contour upon a movement of the actuating arm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the setting contour and pressure roller of ‘071 to the furniture fitting of ‘871. One would be motivated to make such a modification in order to obtain a thrust in the closed position of the furniture fitting.
For Claim 12, ‘871 further teaches the furniture fitting according to claim 1, except wherein the furniture fitting includes at least one damping device for dampening a movement of the pivotally mounted actuating arm. ‘071 teaches a furniture fitting including at least one damping device (15, 20) for dampening a movement of the pivotally mounted actuating arm. It 
For Claim 13, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein the furniture fitting is configured as a furniture hinge (‘871 paragraph [0005]).
For Claim 14, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein at least one of the fastening side and the front side of the mounting body is configured to be include a flat region (as seen in Figures 1 and 2).  
For Claim 15, ‘871 in view of ‘071 further teaches an item of furniture comprising a furniture carcass and at least one furniture part which is movably supported relative to the furniture carcass by the furniture fitting according to claim 1 (‘871 paragraph [0005]).  
For Claim 16, ‘871 further teaches the furniture fitting according to claim 1, except wherein the fastening side is configured for fixing the mounting body to a substantially horizontally aligned furniture panel of the furniture carcass. ‘871 is instead silent as to which part of a furniture panel the mounting body is fastened. ‘071 teaches wherein the fastening side of a furniture fitting is configure for fixing the mounting body to a substantially horizontally aligned furniture panel of the furniture carcass (as seen in ‘071 Figure 9). It would have been obvious to one having ordinary skill in the art to apply the furniture fitting of ‘871 to a horizontally aligned furniture panel as taught by ‘071. One would be motivated to  make such a modification in order to allow attachment of a horizontally swinging door to a cabinet.
For Claim 17, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 1, wherein each of the three operating elements (4, 5, 6) is configured to be actuated from the front side of the mounting body with the aid of a tool (as seen in Figure 1 of ‘871 where each of the operating elements have a tool receiving aperture on the front side of the mounting body).  

For Claim 19, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 9, except wherein the longitudinal extension of the mounting body is at least six times larger than the height extension of the mounting body. ‘871 and ‘071 do not disclose the dimensions of the mounting body in enough detail to determine if the mounting body is at least six times larger than the height extension of the mounting body. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to form the longitudinal extension of the mounting body at least six times larger than the height extension of the mounting body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to accommodate a larger damper within the mounting body, and therefore provide a greater damping stroke.
For Claim 20, ‘871 in view of ‘071 further teaches the furniture fitting according to claim 11, wherein the setting contour is arranged on the actuating arm (as seen in ‘071 Figure 2).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Applicant’s arguments are with respect to newly added claim limitations which have been addressed above in the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,240,377 and US 9,169,681 each teach a furniture hinge with three operating adjusting elements accessible from a single face and are pertinent but not relied upon in the current rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677